DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and reply has overcome objections to the claims and the rejection under 35 USC § 112(a).
Claim Objections
Claim 10 is objected to because of the following informalities: the excipients listed are preceded by “such as”.  Since the listed excipients share no attribute in common, “such as” is interpreted as a figure of ordinary plain language. However, since this phrase is traditionally used for exemplary claim language used to define species within a genus, see MPEP § 2173.05(d), deletion of this phrase is encouraged to preempt confusion.  Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2021 was filed after the mailing date of the non-final rejection on July 7, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-3, 6, 7, 10, 12, 22, and 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cui et al. (USPgPub 2016/0144023).
Cui et al. anticipate a method for stimulating an immune response in a subject by intranasally administering a dry powder composition comprising an antigenic polypeptide adsorbed onto an aluminum adjuvant, see paragraphs [0046, 0054, 0055, 0061, 0062, 0080,
0109, 0121, and 0126]. Cui et al. further anticipate suspending the dry powder and intranasally administering the composition to a patient as an aerosol or inhalant, see paragraphs [0054, 0060, 0084, 0121, 0126, and section 15p of 0133]. The aerosolized particles inhaled in the method of Cui et al. is indistinguishable from the instant “cloud”. Figure 14A of Cui et al. depicts the mean diameter of anthrax PA-adsorbed aluminum hydroxide microparticles between 7.1 ± 3.4 µm. Paragraph [0111] of Cui et al. teach that the average diameter of the particles ranges between 5-15 µm. These teachings anticipate instant claim 1. Cui et al. require that at least 75% or at least 80%, or at least 90% of the antigenic polypeptide is adsorbed to the aluminum adjuvant, see claim 1 and paragraph [0078], anticipating instant claims 2 and 7. Cui et al. teach that the aluminum adjuvant is selected from aluminum hydroxide or potassium aluminum sulfate in claim 2 or aluminum hydroxyl phosphate in paragraph [0203], anticipating instant claim 3. Claim 7 of Cui et al. anticipates the dry vaccine comprising less than 2% water of instant claim 6, and additionally comprises an excipient, see claim 11, anticipating instant claim 10. Specific excipients listed in instant claim 12 are anticipated in paragraphs [0052, 0079, and 0092] of Cui et al. Paragraphs [0069, 0116, and 0118] of Cui et al. anticipate stimulating an immune response against Clostridium tetani, Streptococcus pneumonia, Hepatitis A, Hepatitis B, Haemophilus influenza, Corynebacterium diphtheria, Bordetella pertussis, Human papillomavirus, Bacillus anthracis, Rabies virus, Japanese encephalitis virus, or Poliovirus, anticipating instant claims 22 and 24. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. as applied to claims 1-3, 6, 7, 10, 12, 22, and 24 above, and further in view of Chen et al. (USPgPub 2006/0228369).
See the teachings of Cui et al. above. Cui et al. teach the dry vaccine additionally
comprises an excipient, see claim 11. Specific excipients are listed in paragraphs [0052, 0079,
and 0092]. However, Cui et al. do not teach the quantity of excipients present.
Chen et al. teach inclusion of excipients ranging from at least 50% of a formulation, see
paragraphs [0060-0066].
One of ordinary skill in the art prior to the effective filing date would have been
motivated to have incorporated at least 50% of excipients taught by Chen et al. into the formulation of Cui et al. to stabilize and maintain particle size and prevent aggregate formation
of aluminum-adsorbed antigen particles, see paragraphs [0060-0066] of Chen et al.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. as applied to claims 1-3, 6, 7, 10, 12, 22, and 24 above, and further in view of Nowacki et al. (US 4,543,343).

i.e., pressurized canister, for administration.
Nowacki et al. teach a metered dose inhaler and a pressurized canister for administering
medicaments requiring inhalation, see Figure | and claim 1.
It would have been prima facie obvious to one of ordinary skill in the art prior to the
 instant effective filing date to have employed a conventional device to administer medicaments
 requiring inhalation, as evidenced by Nowacki et al.
Response to Arguments
	Applicant notes that the instant claims have been amended to require that the composition being administered as an aerosol powder cloud having average particle diameters ranging between 5-15 µm. 
	Applicant’s amendments to the instant claims and a review of the teachings of Cui et al. have been fully reviewed. Cui et al. anticipate a method for stimulating an immune response in a subject by intranasally administering a dry powder composition comprising an antigenic polypeptide adsorbed onto an aluminum adjuvant, see paragraphs [0046, 0054, 0055, 0061, 0062, 0080, 0109, 0121, and 0126]. Cui et al. further anticipate suspending the dry powder and intranasally administering the composition to a patient as an aerosol or inhalant, see paragraphs [0054, 0060, 0084, 0121, 0126, and section 15p of 0133]. The aerosolized particles inhaled in the method of Cui et al. is indistinguishable from the instant “cloud”. Figure 14A of Cui et al. depicts the mean diameter of anthrax PA-adsorbed aluminum hydroxide microparticles between 7.1 ± 3.4 µm. Paragraph [0111] of Cui et al. teach that the average diameter of the particles ranges between 5-15 µm. These teachings anticipate the newly presented claim amendments.

Applicant’s arguments and the Declaration of Dr. Cui et al. have been fully considered, but are found unpersuasive. Cui et al. anticipate all of the recited limitations of the instant method. Cui et al. anticipate a method for stimulating an immune response in a subject by intranasally administering a dry powder composition comprising an antigenic polypeptide adsorbed onto an aluminum adjuvant, see paragraphs [0046, 0054, 0055, 0061, 0062, 0080,
0109, 0121, and 0126]. Cui et al. further anticipate suspending the dry powder and intranasally administering the composition to a patient as an aerosol or inhalant, see paragraphs [0054, 0060, 0084, 0121, 0126, and section 15p of 0133]. The aerosolized particles inhaled in the method of Cui et al. is indistinguishable from the instant “cloud”. MPEP § 2112 states: 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).   

Recitation of a newly discovered characteristic does not render patentable subject matter.  Inherent characteristics disclosed within a prior art reference are not required to be appreciated or recognized for the reference to be anticipatory.  Atlas Power Co. v. IRECO Inc., 190 F.3d 1342, 51 USPQ2d 1943 (Fed. Cir. 1999).  Further, [u]nder the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.” Mehl/Biophile Int’l Corp. v. Milgram, 192 F.3d 1362, 1365 (Fed. Cir. 1999).  The teachings of 
	     Applicant states that the dry powder sprayer device of instant Figure 2A pushes the instant formulated powder out of a compressed, pressurized compartment, generating a plume for delivery and a highly effective delivery platform. Applicant refers to the teachings of Djupesland et al., Hublik et al., Pozzoli et al., and Casale et al. on page 7 of the reply, but provides no copy of any of the references. These teachings have not been considered.  
       Applicant’s arguments have been fully considered, but are found unpersuasive because the mechanisms of the dry powder sprayer device are not instantly claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instant claim 33 requires a nasal spray device for dispersing the dry powder formulation of Cui et al., which is satisfied by the teachings of Nowacki et al. with motivation for using the pressurized canister with a reasonable expectation of success.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648